NO. 12-22-00248-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

MCBRIDE OPERATING, LLC,                         §      APPEAL FROM THE 273RD
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

TERRY ALLEN, JAN ALLEN AND
CYPRESS CREEK MEATS, LLC,                       §      SHELBY COUNTY, TEXAS
APPELLEES

                                 MEMORANDUM OPINION
       McBride Operating, LLC appeals the denial of its Rule 91a motion to dismiss and to
dissolve a temporary injunction. McBride also filed a petition for writ of mandamus regarding
the same trial court order and issues that are the subject of this interlocutory appeal. The Court
issued its opinion conditionally granting the mandamus on December 7, 2022.            See In re
McBride Operating, LLC, No. 12-22-00279-CV, 2022 WL 17828401, at *9 (Tex. App.—Tyler
Dec. 7, 2022, orig. proceeding) (mem. op.). In response to our mandamus opinion, the trial court
vacated its order denying the Rule 91a motion to dismiss and issued an order granting the
motion, dissolving the temporary injunction, and dismissing the case. As a result, the issues
raised in this interlocutory appeal are moot. See Matthews v. Kountze Ind. Sch. Dist., 484
S.W.3d 416, 418 (Tex. 2016) (defining mootness as a case in which a justiciable controversy
exists between the parties at the time the case arose, but the live controversy ceases because of
subsequent events); Reule v. RLZ Inv., 411 S.W.3d 31, 32 (Tex. App.—Houston [14th Dist]
2013, no pet.) (case becomes moot when issues presented are no longer “live” or parties lack
cognizable interest in the outcome). Accordingly, on the Court’s own motion, we dismiss this
interlocutory appeal as moot. See In re Smith County, 521 S.W.3d 447, 454 (Tex. App.—Tyler
2017, orig. proceeding) (court has duty to dismiss case as moot); Sonic-Carrollton V, L.P. v.
Millenium Jaguar of Tex., Inc., No. 05-07-00567-CV, 2007 WL 2703139, at *1 (Tex. App.—
Dallas Sept. 18, 2007, no pet.) (mem. op.).


                                                              GREG NEELEY
                                                                 Justice

Opinion delivered December 22, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 22, 2022


                                        NO. 12-22-00248-CV


                       MCBRIDE OPERATING, LLC,
                                Appellant
                                   V.
         TERRY ALLEN, JAN ALLEN AND CYPRESS CREEK MEATS, LLC,
                                Appellees


                               Appeal from the 273rd District Court
                       of Shelby County, Texas (Tr.Ct.No. 21-CV-35791)

                   THIS CAUSE came to be heard on the appellate record and briefs filed
herein; and the same being considered, it is the opinion of this Court that this appeal should be
dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed as moot; and that this decision be certified to
the court below for observance.
                   Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 273RD DISTRICT COURT OF SHELBY COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of December, 2022, the cause upon appeal to revise or reverse your judgment between

                           MCBRIDE OPERATING, LLC, Appellant

                     NO. 12-22-00248-CV; Trial Court No. 21-CV-35791

                                Opinion by Greg Neeley, Justice.

     TERRY ALLEN, JAN ALLEN AND CYPRESS CREEK MEATS, LLC, Appellee

was determined; and therein our said Court made its order in these words:

       “Text goes here.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of December, 2022.




                       By: _______________________________
                           KATRINA MCCLENNY, CLERK